Campbell, J.,
delivered the opinion of the court.
A judgment against an administrator may be revived by scire facias against his successor in the administration more than seven years after tire rendition of such judgment, but within “ seven years from the date of the issuance of the last preceding execution on such judgment.” An action of debt on a judgment must be brought within seven years next after its rendition or it will be barred, and a judgment ceases to be a lien after seven years from its rendition; but the right of the judgment creditor to enforce his judgment by execution is never barred if he does not permit seven years to elapse without an effort to do so by execution. Code §§ 2153, 2159: Buckner v. Pipes, 56 Miss. 366. Formerly the judgment creditor was driven to his action of debt on the judgment, and now he must resort to that, if he would have a lien after seven years, but he may have successive executions until satisfaction is obtained, if he does not remain inactive seven years. As the judgment was still alive to support an execution, and there was a new party to be charged, it was proper to have scire facias to obtain execution against him.

Judgment affirmed.